DETAILED ACTION
Claims 1-19 dated 07/18/2019 are considered in this office action. Claims 1-19 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-11,14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "a vehicle" in Line 7 ; Claim 2 in Line 3, Claim 3 in Line 3, Claim 4 in Line 3,Claim 5 in Line 3, Claim 9 in Line 5, Claim 10 Line 5, Claim 11 Line 5, Claim 14 Line 3  .  There is insufficient antecedent basis for this limitation in these claims. The examiner advises to review other claims as well to correct this deficiency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-8, 10, 12-13, and 17 -19 are rejected under 35 U.S.C. 103 as being unpatentable over Masahi (JP2016192079A) in view of Masahiro (JP2016186813) and here in after will be referred as Masahi and Masahiro respectively. 

Regarding Claim 1, Masashi teaches a control system (#8 Request Processing Device Fig.1) comprising: at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to (Para [0016] Line 406-409: “The request processing device 8 is configured to include a computer, controls the entire management center 3, receives an approach request from the vehicle 2 to the automatic traveling lane L, and enters and exits the vehicle 2. Performs various processes such as management.” ):  

acquire an image generated by a camera; analyze the image and determine at least one of a vehicle that satisfies a predetermined condition ( Para [0014] : “The automatic number-plate recognition device 5 is similar to the so-called N system, and is provided at an appropriate position on the motorway H so as to photograph a vehicle 2 traveling in the automatic traveling lane L and read the license plate. It is configured.”)

Masahiro teaches and a vehicle in which a predetermined person is riding included in the image, as a vehicle to be controlled ( Para [0044] : “The passenger authentication unit 115 acquires the face image of the passenger who got on the autonomous driving vehicle 1 from the camera group 105, compares it with the face image stored in the information memory 126 for passenger authentication, and refers to the face image of the passenger. When it is determined that the face image matches any of the face images stored in the passenger authentication information memory 126, the passenger of the autonomous driving vehicle 1 is permitted to drive.”); 

decide a control content for the vehicle to be controlled; and  output a control command including the control content to the vehicle to be controlled ( Para [0024] “ When the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masashi to incorporate the teachings of Masahiro to include a vehicle in which a predetermined person is riding included in the image, as a vehicle to be controlled. Doing so would more effectively control the operation of the vehicle.

Claims 18 and 19 are rejected on the similar rational as Claim 1 above is.  
	

Regarding Claim 2, Masashi in view of Masahiro teaches the control system according to claim 1.  
Masahi further teaches  wherein the processor is further configured to execute the one or more programs to  determine a vehicle in the image which matches at least one of an appearance feature value and a vehicle number of a vehicle which is pre- registered, as the vehicle to be controlled (Para [0014] : “Further, in the present embodiment, as shown in FIG. 1, the vehicle recognition system 4 described above includes an automatic number-plate recognition device 5 and a communication device 6 for wirelessly communicating with the management center 3. It is composed of.”).  

Regarding Claim 4, Masashi in view of Masahiro teaches the control system according to claim 1. 
Masahiro also teaches wherein the processor is further configured to execute the one or more programs to determine vehicle in which a person who 3matches a pre-registered appearance feature value of a person is riding, as the vehicle to be controlled (Para [0041]: “The passenger authentication unit 115 performs authentication processing of the passenger who permits the operation of the automatic driving vehicle 1 of this embodiment. In the autonomous driving vehicle 1 of this embodiment, a face image which is biometric information of the occupant is used as the authentication information of the occupant who can drive.”). 

Regarding Claim 7, Masashi in view of Masahiro teaches the control system according to claim 1. 
Masashi also teaches wherein the processor is further configured to execute the one or more programs to  output a control command for switching from manual driving to autonomous driving to the vehicle to be controlled (Para [0024] Line 657-659: “As a result, the vehicle 2 side (driver) who has received the approach permission enters (shifts) into the automatic traveling lane L, and then performs a switching operation to the automatic driving by the automatic traveling device 13.”).  

Regarding Claim 8, Masashi in view of Masahiro teaches the control system according to claim 1. 
Masashi teaches wherein at least one of an appearance feature value and a vehicle number of a vehicle is pre- registered in association with the control content (Para [0027] Line 738-748: “ On the other hand, the vehicle recognition system 4 transmits information on the vehicle number of the vehicle 2 traveling in the automatic traveling lane L to the management center 3. The management center 3 constantly monitors whether or not the vehicle 2 having a vehicle number that is not permitted (not registered in the database 10) is running, based on the communication with the vehicle recognition system 4.”), 
wherein the processor is further configured to execute the one or more programs to:  determine a vehicle in the image which matches at least one of the appearance feature value and the vehicle number of a vehicle which is pre-registered, as the vehicle to be controlled (Para [0014] “ Further, in the present embodiment, as shown in FIG. 1, the vehicle recognition system 4 described above includes an automatic number-plate recognition device 5 and a communication device 6 for wirelessly communicating with the management center 3. It is composed of.”),
 
and decide a control content associated with at least one of the appearance feature value and the vehicle number of the vehicle, as the control content of the vehicle to be controlled ( Para [0024] “ When the management center 3 obtains the determination information that the diagnostic code is normal (normal), it determines that the automatic driving quality of the vehicle 2 is at or above the permission level, and the entry permission signal is given to the vehicle 2. Is transmitted, and vehicle number information and the like are registered in the database 10 as permitted vehicles. As a result, the vehicle 2 side (driver) who has received the approach permission enters (shifts) 

Regarding Claim 10, Masashi in view of Masahiro teaches the control system according to claim 1. 
Masahiro wherein an appearance feature value of a person is pre-registered in association with the control content, wherein the processor is further configured to execute the one or more programs to:  determine a vehicle in which a person who matches the pre-registered appearance feature value of a person is riding, as the vehicle to be controlled, and decide a control content associated with the appearance feature value of the person riding in the vehicle, as the control content of the vehicle to be controlled (Para [0041] L 959-968: “The passenger authentication unit 115 performs authentication processing of the passenger who permits the operation of the automatic driving vehicle 1 of this embodiment. In the autonomous driving vehicle 1 of this embodiment, a face image which is biometric information of the occupant is used as the authentication information of the occupant who can drive”).  

Regarding Claim 12, Masashi in view of Masahiro teaches the control system according to claim 1. 
Masahiro teaches wherein the processor is further configured to execute the one or more programs to  decide at least one of a destination, a route to the destination, and an upper limit speed of the vehicle to be controlled( Para [0053] Line 1296-1299: “ The theft detection processing unit 116 searches for the theft destinations stored in the theft destination memory 

Regarding Claim 13, Masashi in view of Masahiro teaches the control system according to claim 1. 
Masahiro also teaches wherein the processor is further configured to execute the one or more programs to  decide to cause the vehicle to be controlled to stop (Para [0060] : “3 Also, when the theft is detected, if the battery level of the electric vehicle is low (in the case of a gasoline-powered vehicle, the gasoline is low), the destination is searched for in order to avoid running out of battery (out of gasoline) while moving. Instead, you may immediately call 110 and wait without moving your vehicle”).  

Regarding Claim 17, Masashi in view of Masahiro teaches the control system according to claim 1. 
Masashi teaches and a street camera installed over a road (Para [0014] Line 344-346: “The automatic number-plate recognition device 5 is similar to the so-called N system, and is provided at an appropriate position on the motorway H so as to photograph a vehicle 2 traveling in the automatic traveling lane L and read the license plate. It is configured.”)

Masahiro also teaches wherein the processor is further configured to execute the one or more programs to  the image from at least one of an in-vehicle camera installed in the vehicle (Para [0041] : “The passenger authentication unit 115 performs authentication processing of the passenger who permits the operation of the automatic driving vehicle 1 of this embodiment. In . 

Claims 3, 5-6, 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Masahi in view of Masahiro and in further view of Ryosuke et al. (JP2016205971A) and here in after will be referred as Ryosuke respectively. 
Regarding Claim 3, Masashi in view of Masahiro teaches the control system according to claim 1. 
Ryosuke teaches wherein the processor is further configured to execute the one or more programs to  determine a vehicle in the image which performs a pre-registered behavior pattern of a vehicle, as the vehicle to be controlled ( Para [0067] : “8 In the examples of FIGS. 2, 3 and 4, the switching conditions are "change in the health condition of the driver or passenger 1", "change in the health condition of the driver or passenger 2", and "sleeping of the driver". , "Driving or passenger's sickness, nausea, etc.", "Driver or passenger's urge to defecate or urinate", "Overworked driving", "Driving (red light stopped, temporary stop such as crossing) (Including) Driver's drinking "," Driver's looking away, sideways driving "," Driver's eating and drinking or smoking "," Deterioration of driving environment "," Abnormal behavior of children and pets riding "," Driver's Conditions for ensuring safe driving by avoiding situations that are prone to accidents, such as "how to drive, posture" and "the driver is wearing or not wearing footwear that interferes with driving". Is illustrated.”). 



Regarding Claim 5, Masashi in view of Masahiro teaches the control system according to claim 1. 
Ryosuke also teaches the processor is further configured to execute the one or more programs to  determine a vehicle in which a person who performs a pre-registered behavior pattern of a person is riding, as the vehicle to be controlled (Para [0067] “ 8 In the examples of FIGS. 2, 3 and 4, the switching conditions are "change in the health condition of the driver or passenger 1", "change in the health condition of the driver or passenger 2", and "sleeping of the driver". , "Driving or passenger's sickness, nausea, etc.", "Driver or passenger's urge to defecate or urinate", "Overworked driving", "Driving (red light stopped, temporary stop such as crossing) (Including) Driver's drinking "," Driver's looking away, sideways driving "," Driver's eating and drinking or smoking "," Deterioration of driving environment "," Abnormal behavior of children and pets riding "," Driver's Conditions for ensuring safe driving by avoiding situations that are prone to accidents, such as "how to drive, posture" and "the driver is wearing or not wearing footwear that interferes with driving". Is illustrated. Then, corresponding to each switching condition, the designation of the automatic operation mode and the forced automatic operation mode after the switching, the control content, the destination, and the cancellation condition of the automatic operation mode are defined.”).

Regarding Claim 6, Masashi in view of Masahiro teaches the control system according to claim 1. 
Ryosuke also teaches wherein the processor is further configured to execute the one or more programs to  determine a vehicle in which a person having a poor physical condition is riding, as the vehicle to be controlled (Para [0067] “ 8 In the examples of FIGS. 2, 3 and 4, the switching conditions are "change in the health condition of the driver or passenger 1", "change in the health condition of the driver or passenger 2", and "sleeping of the driver". , "Driving or passenger's sickness, nausea, etc.", "Driver or passenger's urge to defecate or urinate", "Overworked driving", "Driving (red light stopped, temporary stop such as crossing) (Including) Driver's drinking "," Driver's looking away, sideways driving "," Driver's eating and drinking or smoking "," Deterioration of driving environment "," Abnormal behavior of children and pets riding "," Driver's Conditions for ensuring safe driving by avoiding situations that are prone to accidents, such as "how to drive, posture" and "the driver is wearing or not wearing footwear that interferes with driving". Is illustrated. Then, corresponding to each switching condition, the designation of the automatic operation mode and the forced automatic operation mode after the switching, the control content, the destination, and the cancellation condition of the automatic operation mode are defined.”)..  


Regarding Claim 9, Masashi in view of Masahiro teaches the control system according to claim 1. 
Ryosuke teaches wherein a behavior pattern of a vehicle is pre-registered in association with the control content (Para [0067] : “8 In the examples of FIGS. 2, 3 and 4, the switching conditions are "change in the health condition of the driver or passenger 1", "change in the health condition of the driver or passenger 2", and "sleeping of the driver". , "Driving or passenger's sickness, nausea, etc.", "Driver or passenger's urge to defecate or urinate", "Overworked driving", "Driving (red light stopped, temporary stop such as crossing) (Including) Driver's drinking "," Driver's looking away, sideways driving "," Driver's eating and drinking or smoking "," Deterioration of driving environment "," Abnormal behavior of children and pets riding "," Driver's Conditions for ensuring safe driving by avoiding situations that are prone to accidents, such as "how to drive, posture" and "the driver is wearing or not wearing footwear that interferes with driving". Is illustrated.”), 
wherein the processor is further configured to execute the one or more programs to:  determine a vehicle in the image which performs the pre-registered behavior pattern of a vehicle, as the vehicle to be controlled  and decide a control content associated with the behavior pattern performed by the vehicle, as the control content of the vehicle to be controlled (Line 1549-1552: “Then, corresponding to each switching condition, the designation of the automatic operation mode and the forced automatic operation mode after the switching, the control content, the destination, and the cancellation condition of the automatic operation mode are defined.”),.  


Regarding Claim 11, Masashi in view of Masahiro teaches the control system according to claim 1. 
Ryosuke teaches wherein a behavior pattern of a person is pre-registered in association with the control content, wherein the processor is further configured to execute the one or more programs to:  determine a vehicle in which a person who performs the pre-registered behavior pattern of a person is riding, as the vehicle to be controlled, and  5 decide a control content associated with the behavior pattern performed by the person riding in the vehicle, as the control content of the vehicle to be controlled (Para [0067] Line 1528-1551: “8 In the examples of FIGS. 2, 3 and 4, the switching conditions are "change in the health condition of the driver or passenger 1", "change in the health condition of the driver or passenger 2", and "sleeping of the driver". , "Driving or passenger's sickness, nausea, etc.", "Driver or passenger's urge to defecate or urinate", "Overworked driving", "Driving (red light stopped, temporary stop such as crossing) (Including) Driver's drinking "," Driver's looking away, sideways driving "," Driver's eating and drinking or smoking "," Deterioration of driving environment "," Abnormal behavior of children and pets riding "," Driver's Conditions for ensuring safe driving by avoiding situations that are prone to accidents, such as "how to drive, posture" and "the driver is wearing or not wearing footwear that interferes with driving". Is illustrated. Then, corresponding to each switching condition, the designation of the automatic operation mode and the forced automatic operation mode after the switching, the control content, the destination, and the cancellation condition of the automatic operation mode are defined.”).  

Regarding Claim 14, Masashi in view of Masahiro teaches the control system according to claim 1. 
.  
 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Masahi in view of Masahiro and in further view of  Yoshimitsu (JP 2014102750A)
and here in after will be referred as Yoshimitsu respectively. 
 
Regarding Claim 15, Masashi in view of Masahiro teaches the control system according to claim 1. 
Yoshimitsu teaches wherein the processor is further configured to execute the one or more programs to  decide a control content according to a current position of the vehicle to be controlled (Para [0056]: “ The automatic driving control device 30 is controlled based on the input information when the traveling mode of the vehicle 2 is set to automatic driving and the guidance route information, the road traffic information and the guidance route map data 551 are input from the navigation device 50. Generate data.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masashi and Masahiro to incorporate the teachings of Yoshimitsu to include the processor is further configured to execute the one or more programs to  decide a control content according to a current position of the vehicle to be controlled. Doing so would increase safety of the vehicle operation. 
	

Regarding Claim 16, Masashi in view of Masahiro and in further view of Yoshimitsu teaches the control system according to claim 1. 
Yoshimitsu  also teaches wherein the processor is further configured to execute the one or more programs to  decide the control content according to a road environment of a position where the vehicle to be controlled is currently positioned, a traffic volume, or the number of pedestrians (Para [0056]: “ The automatic driving control device 30 is controlled based on the input information when the traveling mode of the vehicle 2 is set to automatic driving and the guidance route information, the road traffic information and the guidance route map data 551 are input from the navigation device 50. Generate data.”).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US9682622) which discloses a driver state monitoring (DSM) system includes an image obtainment apparatus configured to obtain image information of a user driving a vehicle; a biological information obtainment unit configured to be worn on a specific portion of the user's body and to obtain biological information from the specific portion of the user's body; and a controller configured to detect a dangerous driving-state in which the user drives the vehicle, based on the image information and the biological information of the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668